LOWELL, District Judge.
I am satisfied with the rule laid down at the trial. A construction of the statute which should hold the master responsible only for contracts made by him personally would annul it. In many eases, perhaps in most, the contract is made with the consignee or agent of the ship, and the passengers may come on board without the master’s previous knowledge or assent. The statute requires him to see that its provisions are respected; and it must be held, that his permitting such passengers to remain on board is a taking on board. The mere physical fact of coming to the ship is not the material thing. They might come, in one capacity as stevedores, &c., and remain in another. The phrase is used to explain the intent, as being something within the master’s control, and to distinguish those cases where he has been deceived or misled without fault of his own.
The defendant being new to the office, and perhaps ill-informed of the law, no imprisonment is asked for; but the fine, which is a fixed sum, must be imposed. Motion denied.